Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155204(50)(53)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  MICHIGAN OPEN CARRY, INC., and                                                                                      Justices
  KENNETH HERMAN,
           Plaintiffs-Appellants,
                                                                     SC: 155204
  v                                                                  COA: 329418
                                                                     Genesee CC: 15-104373-CZ
  CLIO AREA SCHOOL DISTRICT, FLETCHER
  SPEARS, III, and KATRINA MITCHELL,
               Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiffs-appellants to file a corrected
  reply brief is GRANTED. The corrected reply brief submitted on March 26, 2018, is
  accepted for filing. On further order of the Chief Justice, the motion of defendants-
  appellees to dismiss a portion of plaintiffs-appellants’ argument as moot or, alternatively,
  to supplement the record is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 1, 2018

                                                                               Clerk